Citation Nr: 1225364	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-13 113A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a herniated disc and arthritis of the neck and spine. 

3.  Entitlement to service connection for left hand carpal tunnel syndrome.

4.  Entitlement to service connection for numbness of the fingers.

5.  Entitlement to service connection for right leg arthritis.

6.  Entitlement to service connection for left leg weakness. 

7.  Entitlement to service connection for dystrophic toenails.

8.  Entitlement to an initial compensable evaluation for the Veteran's service-connected right foot disorder and a rating in excess of 10 percent from January 16, 2008.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stanley J. Wrobel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and H.T.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In February 2011, the Veteran and a friend testified at a hearing before the undersigned in Washington, D.C.  In a December 2011 decision, the Board reopened the Veteran's claims of service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers and thereafter remanded the appeal for further development. 


FINDING OF FACT

In March 2012, VA was notified that the appellant had died in February 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of her appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2012, VA was notified that the appellant had died in February 2012.  As a matter of law, appellants' appeals do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the appeal to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


